SUPERIOR COURT
                                  OF THE
                            STATE OF DELAWARE
PAUL R. WALLACE                                              NEW CASTLE COUNTY COURTHOUSE
     JUDGE                                                     500 N. KING STREET, SUITE 10400
                                                                WILMINGTON , DELAWARE 19801
                                                                       (302) 255-0660


                       Date Submitted: November 29, 2021
                         Date Decided: January 6, 2022

 Mr. Thomas W. Sammons                      Lindsay A. Taylor, Esquire
 S.B.I. #211245                             Deputy Attorney General
 James T. Vaughn Correctional Center        Department of Justice
 1181 Paddock Road                          102 West Water Street, 3 rd Floor
 Smyrna, Delaware 19977                     Dover, Delaware 19904


      RE:    State v. Thomas W. Sammons
             ID No. K1107004907
             “Motion for Abeyence for Motion for Reduction of Sentence”

Dear Mr. Sammons and Ms. Taylor:
      The Court is in receipt of Mr. Sammons’ latest filing that he captions a
“Motion for Abeyence for Motion for Reduction of Sentence” seeking to invoke the
Court’s Criminal Rule 35(b) (D.I. 131).
      On August 25, 2021, the Court exercised its discretion under 11 Del. C.
§ 4214(f) and modified Mr. Sammons’ life sentence that had been imposed for
second-degree burglary (Criminal Action No. RK11-07-0391-01) under the
provisions of the Habitual Criminal Act extant at the time of his crime, conviction,
and sentencing in 2011-12. (D.I. 125-128). On November 29, 2021, he docketed
the current request.
      Mr. Sammons filed this application under Superior Court Criminal Rule 35(b)
requesting that the Court “hold this matter in abeyance for the purpose of filing a
State v. Thomas W. Sammons
ID No. K1107004907
January 6, 2022
Page 2 of 3


motion for reduction of sentence at a later date.”1 Put another way, Mr. Sammons
has asked that the Court deem that a Rule 35(b) reduction motion has been timely
filed, hold it in abeyance, and consider reducing his already-reduced term of
imprisonment at some unspecified future date.
       No doubt, Sammons filed this application to try to comply with Rule 35(b)’s
ninety-day filing deadline and avoid having to carry the weighty “extraordinary
circumstances” burden imposed thereafter.2 But even if one were to assume that
Mr. Sammons: (1) can seek further reduction of his already §4214(f)-reduced
sentence via Rule 35(b); and (2) had beat Rule 35(b)’s ninety-day clock—neither of
which is a given—the Court will accept filing of a timely Rule 35(b) motion as a
“placeholder” or “bookmark” inciting the Court to retain and exercise jurisdiction
over the life of an inmate’s sentence in contemplation of future events which may or
may not occur.3

1
    Def. Mot., at 3 (D.I. 131).
2
    “Rule 35(b) requires that an application to reduce imprisonment be filed promptly – i.e. within
90 days of the sentence’s imposition – ‘otherwise, the Court loses jurisdiction’ to act thereon.”
State v. Redden, 111 A.3d 602, 606 (Del. Super. Ct. 2015). An exception to this bar exists: to
overcome the 90-day time limitation, an inmate seeking to reduce a sentence of imprisonment on
his own motion must demonstrate “extraordinary circumstances.” Sample v. State, 2012 WL
193761, at *1 (Del. Jan. 23, 2012) (“Under Rule 35(b), the Superior Court only has discretion to
reduce a sentence upon motion made within 90 days of the imposition of sentence, unless
‘extraordinary circumstances’ are shown.”) (emphases added). A heavy burden is placed on the
inmate to establish “extraordinary circumstances” in order to uphold the finality of sentences.
State v. Diaz, 2015 WL 1741768, at *2 (Del. Apr. 15, 2015) (“In order to uphold the finality of
judgments, a heavy burden is placed on the defendant to prove extraordinary circumstances when
a Rule 35 motion is filed outside of ninety days of the imposition of a sentence.”).
3
    Jones v. State, 2021 WL 1590188, at *2 (Del. Apr. 22, 2021) (“As the Superior Court
recognized, Jones could not avoid the ninety-day time period in Rule 35(b) by filing a placeholder
motion within the ninety-day period and then filing a motion with the substantive grounds for relief
after the ninety-day period had expired.”); State v. Tollis, 126 A.3d 1117, 1121-24 (Del. Super. Ct.
State v. Thomas W. Sammons
ID No. K1107004907
January 6, 2022
Page 3 of 3


        Accordingly, the Court DENIES Mr. Sammons’ “Motion for Abeyence for
Motion for Reduction of Sentence” that seeks to invoke relief under Rule 35(b) (D.I.
131).    When considering any future application for sentence reduction or
modification filed by Mr. Sammons, the Court will be constrained to address any
procedural bars under the applicable rules, statutes and Delaware law before turning
to the merits.4
        IT IS SO ORDERED.



                                                  Paul R. Wallace, Judge

Original to Prothonotary-Kent County

cc: Investigative Services Office




2016) (holding that placeholder applications are not permitted under Rule 35(b) or any other
potential source of this Court’s sentence reduction or modification authority).
4
    See Tollis, 126 A.3d at 1119 (“When addressing a sentence modification request, the Court
first identifies the specific procedural mechanism the inmate attempts to invoke; it must then
determine whether that mechanism is available under the circumstances.”); See also Redden, 111
A.3d at 606 (“When considering a motion for sentence reduction under Rule 35(b), this Court
addresses any applicable procedural bars before turning to the merits.”).